               Case 2:20-cv-02197-KJD-VCF Document 8 Filed 02/17/21 Page 1 of 1




1                                          UNITED STATES DISTRICT COURT

2                                               DISTRICT OF NEVADA

3                                                            ***
      ROBERT TEDONE,
4
                              Plaintiff,
5                                                               2:20-cv-02197-KJD-VCF
      vs.                                                       ORDER
6     UNITED STATES GOVERNMENT,
7                             Defendant.
8

9              Before the court is pro se Robert Tedone’s Motion for Pro Se Litigant to File Electronically (ECF
10   No. 6).
11             Accordingly, and for good cause shown,
12             IT IS ORDERED that pro se is pro se Robert Tedone’s Motion for Pro Se Litigant to File
13   Electronically (ECF No. 6) is GRANTED with the following provisions:
14             1.     On or before March 1, 2021, Plaintiff must provide a certification that he has completed
15   the CM/ECF tutorial and is familiar with Electronic Filing Procedures that are accessible on this court’s
16   website under the Local Rules Part IC-Electronic Case Filing.
17             2.     Plaintiff is not authorized to file electronically until said certification is filed with the Court
18   within the time frame specified.
19             3.     Upon timely filing of the certification, Plaintiff must contact the CM/ECF Help Desk at
20   (702) 464-5555 to set up a CM/ECF account.
21             DATED this 17th day of February, 2021.
                                                                       _________________________
22
                                                                       CAM FERENBACH
23                                                                     UNITED STATES MAGISTRATE JUDGE

24

25
